Exhibit 10.1

 

Greg Hanson

General Manager & Chief Operating Officer

 

January 28, 2011

 

Dear Greg:

 

I would like to take this opportunity to thank you for your efforts in 2010 for
TREE.COM, INC. (“Tree”) and its Related Companies.  In recognition of those
efforts, Tree.com BU Holding Company, Inc. (the “Company”) hereby awards to you
fifty (50) shares of the Company’s Class B Common Stock subject to the terms,
conditions and restrictions set forth in this letter and the attached Standard
Terms and Conditions (the “Restricted Shares”).  All capitalized terms used in
this letter that are not otherwise defined shall have the meaning set forth in
the Standard Terms and Conditions.  In the event of any conflict between the
terms of this letter and the Standard Terms and Conditions, the terms set forth
in this letter shall govern.

 

The “Grant Date” of your Restricted Shares shall be January 28, 2011 and you
will become 100% vested in the Restricted Shares on the third anniversary of the
Grant Date (the “Vesting Date”) provided that you are continuously employed by
Tree or its Related Companies through the Vesting Date, as described in the
Standard Terms and Conditions.  Notwithstanding anything to the contrary in the
Standard Terms and Conditions, the Company Repurchase Right and your Sale Right
(as described under the applicable sections of the Standard Terms and
Conditions) shall first become effective following the Vesting Date.  As such,
the Fair Value of your Restricted Shares shall be determined following the
Vesting Date in the manner described in the Standard Terms and Conditions.  For
purposes of clarity, upon the happening of an Early Vesting Event, the Fair
Value of your vested Restricted Shares shall not be determined prior to the
Vesting Date and the Company Repurchase Right and your Sale Right shall not
become effective until after the Vesting Date.  Upon becoming effective, the
Company Repurchase Right and your Sale Right shall be governed by the applicable
sections of the Standard Terms and Conditions.

 

For purposes of determining Fair Value in connection with the Company Repurchase
Right and your Sale Right, it is anticipated that the Company’s EBITDA will be
that which is directly attributable to the www.tree.com website. EBITDA directly
attributable to the assets acquired by Tree from morefocus group, inc. shall
also be included in the calculation of the Company’s EBITDA.

 

Please note that your employment by Tree and its Related Companies is on an “at
will” basis.  Neither this letter nor the Standard Terms and Conditions create
an employment contract or affect the right of Tree to terminate your employment,
or change the terms and conditions of such employment, at any time without
notice.

 

Please sign below to acknowledge your acceptance of this award of Restricted
Shares and the terms, conditions and restrictions set forth in this letter and
in the attached Standard Terms and Conditions.

 

 

 

ACCEPTED AND AGREED

 

 

 

 

 

Greg Hanson

 

--------------------------------------------------------------------------------